Opinion by

Kinney, J.
A motion is made in' this case to reject from the files a paper purporting to be a bill of *477exceptions, for the reason that it does not appear in the transcript that any bill of exceptions was taken in the trial: that the exceptions on file are not attached to the record, and that they were filed the present term of this court, and the record of the case was filed at the July term, 1847.
The bill of exceptions, it is true, appears to have been signed by the Honorable Thomas S. Wilson, but of what date the exceptions do not show. The same parties appear in the bill, and it seems to have been taken at the same term of the court at which the case was tried. As the record does not show that any exceptions were taken in the case upon which the writ of error was sued out, we think we should do great violence to the well-established practice of taking bills of exceptions; to regard tire paper on file as a bill of exceptions in the case.
This court has settled the practice in relation to taking bills of exceptions, and the necessity of embodying them in the record, too frequently for us at this time to show the propriety of such a practice.
The paper therefore, on file, purporting to be a bill of exceptions, is rejected; and as there does not appear to be any error in the record, we cannot disturb the judgment of the court below in this case.
Motion granted, and judgment affirmed.